McClendon, J., dissenting.
I find that the defendants waived the choice of law provision in the parties' contract. Both parties cited, relied on, and proceeded under Louisiana law for every issue for more than a decade in litigating *621the underlying claims. Respectfully, the fact that prescription may be raised at any time has no bearing on the choice-of-law analysis, which is the main issue in this appeal. Accordingly, I would reverse the judgment of the trial court and would remand this matter for further proceedings.